
	

114 SRES 26 IS: Commending Pope Francis for his leadership in helping to secure the release of Alan Gross and for working with the Governments of the United States and Cuba to achieve a more positive relationship.
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 26
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2015
			Mr. Durbin (for himself, Mr. Leahy, Mr. Flake, Mr. Cardin, Ms. Mikulski, Mr. Enzi, Ms. Collins, Mr. Brown, Mr. Udall, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commending Pope Francis for his leadership in helping to secure the release of Alan
			 Gross and for working with the Governments of the United States and
			 Cuba to achieve a more positive relationship.
	
	
 Whereas Archbishop Jorge Mario Bergoglio of Buenos Aires, Argentina, was elected Supreme Pontiff of the Catholic Church on March 13, 2013;Whereas his election marked the first time a Pope from the Americas and a Jesuit has been selected, as well as the first time a pope took the papal name of Francis, after St. Francis of Assisi;Whereas Pope Francis has been recognized for his humility, dedication to the poor, and commitment to dialogue and reconciliation;Whereas United States citizen and former United States Agency for International Development subcontractor Alan Phillip Gross traveled to Cuba five times in 2009, working to establish wireless networks and improve Internet and Intranet access and connectivity for the Cuban people;Whereas Mr. Gross was arrested in Havana, Cuba, on December 3, 2009, charged with actions against the independence or the territorial integrity of the state in February 2011, and sentenced to 15 years in prison;Whereas, on November 21, 2013, 66 United States Senators wrote to President Barack Obama urging him to act expeditiously to take whatever steps are in the national interest to obtain [Alan Gross’s] release, and pledging to support [the] Administration in pursuit of this worthy goal;Whereas during Mr. Gross’s five years in prison, his health seriously deteriorated and his mother Evelyn Gross passed away;Whereas Mr. Gross’s family remained tirelessly committed to ensuring his well-being and return to the United States;Whereas, over the course of several years, the United States Government used a variety of channels to encourage the Government of Cuba to release Mr. Gross;Whereas, in March 2012, during his visit to Cuba, then-Pope Benedict raised Mr. Gross’s detention with President Raul Castro;Whereas, in 2013, the Governments of the United States and Cuba began 18 months of closed door talks on Mr. Gross’s detention and on improving the relations between the two countries;Whereas, in October 2014, Pope Francis played a key role in the negotiations between the United States and Cuba, making personal appeals to both President Obama and President Raul Castro, pushing for reconciliation between the two countries, and hosting a diplomatic meeting at the Vatican between the United States and Cuba;Whereas, on December 17, 2014, the Government of Cuba released Alan Gross on humanitarian grounds and allowed him to return to the United States;Whereas, on December 17, 2014, President Obama also announced the reestablishment of diplomatic ties with Cuba;Whereas, in this announcement, President Obama thanked Pope Francis for his involvement and the example he provides to the international community; andWhereas, on December 18, 2014, Pope Francis said, The work of an ambassador lies in small steps, small things, but they always end up making peace, bringing closer the hearts of people, sowing brotherhood among people.: Now, therefore, be it
		
	
 That the Senate—(1)extends its gratitude to Pope Francis for his extraordinary efforts in helping to secure the release of Alan Gross;(2)commends His Holiness for his role in encouraging an improved relationship between the United States and Cuba; and(3)warmly welcomes the return to the United States of Alan Gross.  